Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-30578, 333-71442, 333-104129, 333-120183 and 333-130675 on Form S-8 of BE Aerospace, Inc. of our report dated June 30, 2010, relating to the financial statements of BE Aerospace, Inc. 1994 Employee Stock Purchase Plan appearing in this Annual Report on Form 11-K of BE Aerospace, Inc. 1994 Employee Stock Purchase Plan for the year ended December 31, 2009. /s/ Deloitte & Touche LLP Boca Raton, Florida June 30, 2010
